Citation Nr: 0403902	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.

A review of the record reflects that this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

The Board notes that the RO denied entitlement to higher 
ratings for residuals of a right ankle fracture and bilateral 
pes planus and denied entitlement to service connection for 
nerve damage and a right elbow injury in a February 2002 
rating decision.  Correspondence submitted subsequent to that 
rating decision might be construed as a notice of 
disagreement for at least a portion of that rating decision.  
As such, the Board refers this matter to the RO for 
consideration in order to determine if the veteran has, in 
fact, expressed formal disagreement with the February 2002 
rating decision.


REMAND

The record shows that the veteran submitted a claim for 
entitlement to service connection for a bipolar disorder in 
June 1998.  He underwent VA psychiatric examination in July 
1998 and the claim was denied as not well-grounded in a 
February 1999 rating decision.  The veteran appealed that 
decision and treatment records from the mental health clinic 
at the VA Medical Center in Augusta dated from February 1998 
to February 1999 were obtained by the RO.  A statement of the 
case was issued in June 1999, continuing the denial of 
benefits sought, and the veteran perfected his appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into legislation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA disposed of the need to submit a well-grounded claim 
by redefining the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was advised of 
the change in the law and of his rights and responsibilities 
under the VCAA in September 2001 with respect to new claims 
filed.  Although the veteran was advised at that time of the 
elements needed to find entitlement to service connection for 
a current disability and the evidence needed to substantiate 
such a claim, the Board finds that this matter must be 
remanded for the RO to ensure that all duty to notify and 
duty to assist obligations of VA are met with respect to the 
claim here on appeal.

Additionally, the record shows that the veteran related at 
his June 2003 hearing before the Board that he first saw a VA 
psychiatrist in 1994, that he discontinued that treatment 
after three or four visits, and that he did not resume 
psychiatric treatment at the VA until 1998.  He testified 
that he had seen several private psychiatrists between 1994 
and 1998, that he was hospitalized at the Augusta VA mental 
hospital for approximately three weeks in 1999, and that he 
continued to receive treatment on an outpatient basis at the 
Augusta VA Medical Center.  Accordingly, because the only 
treatment records associated with the claims folder are dated 
in 1998 and 1999, this matter must also be remanded to obtain 
additional medical evidence.

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.  

2.	The RO should obtain treatment records 
from the Augusta VA Medical Center 
dated in 1994 and dated after February 
1999.  The RO should obtain all 
inpatient treatment records dated in 
1999 from the VA Medical Center as 
well.  All records obtained should be 
associated with the veteran's claims 
folder.  If records are not available, 
a statement to that effect should be 
placed in the claims folder.

3.	The RO should also secure the 
necessary releases from the veteran 
and obtain private treatment records 
dated between 1994 and 1998 from the 
Medical College of Georgia Behavioral 
Center, Charter Behavioral Hospital, 
and from any other mental health care 
professional and/or mental health 
facility identified by the veteran.  
All records obtained should be 
associated with the veteran's claims 
folder.  If records are not available, 
a statement to that effect should be 
placed in the claims folder.

4.	When the development requested has 
been completed, the issue on appeal 
should again be reviewed by the RO on 
the basis of the additional evidence 
and decided on the merits.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




